Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 07/30/2021, in response to the rejection of claims 1-20 from the final office action, mailed on 06/02/2021, is acknowledged and will be addressed below.

Allowable Subject Matter
Claims 1-4 and 6-19 are allowable.

The following is an examiner’s statement of reasons for allowance:
The cited references, US 20110005684, 20060137609, 20050208217, 6700089, 20030176074, 6413321, 20100206767, and KR 20100079920, either alone or in combination, do not fairly teach the “A substrate processing apparatus comprising: a chamber; a first . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AIDEN LEE/           Primary Examiner, Art Unit 1718